Order entered November 27, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01631-CV

   IN RE GREYHOUND LINES, INC., FIRST GROUP AMERICA, AND LAVANDA
                  GORDON WASHINGTON, Appellant


                     Mandamus from the 191st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-02505-J

                                          ORDER
       The Court has before it Relator’s Petition for Writ of Mandamus. The Court requests that

Real Party in Interest and Respondent file any responses by December 10, 2013.

                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE